Citation Nr: 1414717	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a joint disability to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cardiovascular disability other than hypertension, claimed as a heart condition, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.
6.  Entitlement to service connection for a cardiovascular disorder other than hypertension, claimed as a heart condition, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974 and from January 1991 to May 1991, as well as some reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2008 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  The claim was subsequently transferred to the Montgomery, Alabama RO.

The Veteran's claim was initially limited to the question of entitlement to service connection for a nervous condition. However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Veteran indicated in his December 2009 VA Form 9 that he wished to testify at a hearing.  However, in a September 2011 letter, the Veteran withdrew his request for a hearing.  Therefore, his request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(e) (2013).  

The issues of entitlement to service connection for a joint disability, an acquired psychiatric disorder, and a cardiovascular disability other than hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was severed by rating decision dated in June 2004 that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the June 2004 final decision severing service connection for hypertension is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension. 

3.  Entitlement to service connection for an acquired psychiatric disability, and a cardiovascular disability other than hypertension was denied in a February 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence added to the record since the February 2004 final decision denying entitlement to service connection for a nervous condition is not cumulative or redundant of the evidence of record at the time of the decision and related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

5.  Evidence added to the record since the February 2004 final decision denying entitlement to service connection for a heart condition is not cumulative or redundant of the evidence of record at the time of the decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a cardiovascular disorder other than hypertension.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a cardiovascular disorder other than hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In November 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also advised the Veteran that his claims were previously denied, defined "new and material evidence" and explained the reasons why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the letter did not explain what evidence was required to reopen his previous claim for a nervous disorder, because the Board's decision to reopen is favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 regarding that issue.  The letter also advised the Veteran that service connection for chronic diseases that may be related to service in the Persian Gulf was possible.  The issues were readjudicated in July 2009 and November 2012.  

There is no duty to assist by providing a VA examination on the hypertension claim until the claim is reopened.  Since the Board is denying, reopening, no examination is warranted.


Legal Principles and Analysis

Hypertension

The Veteran again claims entitlement to service connection for hypertension, which was severed in an unappealed June 2004 decision.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the record reflects that the Veteran had previously been service connected for hypertension; however, in a June 2004 decision, the RO determined that it had preexisted service and had not been aggravated by service, thus severing service connection.  The evidence of record at the time included the Veteran's service treatment records, including National Guard records, and VA records showing diagnoses and treatment for hypertension.  

In a February 2004 proposal to sever service connection, the RO determined that at the February 1991 entrance examination for the Veteran's second period of active duty, the Veteran reported that he had high blood pressure and the examiner noted that it was controlled by medication.  The RO found that since subsequent service treatment records did not show objective evidence of worsening, the original grant of service connection had been clear and unmistakable error.  On this basis, the RO proposed to sever service connection and in June 2004, it severed service connection. 

Although notified of the severance, the Veteran did not initiate an appeal of the June 2004 decision nor was any new and material evidence submitted within the appeal period.  The RO's June 2004 severance is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In May 2007, the Veteran submitted another claim for entitlement to service connection for hypertension, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  In a December 2007 statement, the Veteran asserted that in April 1991, while in the Persian Gulf, he went to sick call for dizzy spells and swollen hands and was given medication for high blood pressure.  His June 2008 notice of disagreement and September 2009 VA Form 9 reiterated this contention.  

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for hypertension has not been received.  
The evidence received since the final severance consists predominantly of VA medical records showing ongoing treatment for high blood pressure.  The Veteran's assertion that he was given blood pressure medication while in service has also already been considered.  In a November 2003 statement, the Veteran alleged that in April 1991, he was given blood pressure medication while on sick call in the Persian Gulf.  Moreover, the Veteran has not submitted any evidence showing that his hypertension was aggravated in service.  The Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board. See Anglin, 203 F. 3d at 1347.  Thus, even though there are numerous VA medical records showing treatment for hypertension, the evidence is essentially duplicative of evidence submitted in the past.  In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence. Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened. 

Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  After reviewing all of the evidence of record available at the time of a February 2004 rating decision which denied entitlement to service connection for a nervous condition, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a July 2007 VA medical record, the Veteran's physician indicated that his anxiety attacks may be associated with Gulf War Syndrome.  Additionally, a July 2007 VA medical record shows a diagnosis of severe dysthymic disorder and a July 2012 VA medical record notes a diagnosis of depressive disorder.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

Cardiovascular Disorder other than Hypertension

The Veteran claims entitlement to service connection for a cardiovascular disorder other than hypertension.  After reviewing all of the evidence of record available at the time of a February 2004 rating decision which denied entitlement to service connection for a heart condition, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, an April 2007 VA medical record shows a diagnosis of coronary artery disease.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for hypertension; as such, the application to reopen the claim is denied.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a cardiovascular disorder other than hypertension is reopened, and to that extent the appeal is granted.


REMAND

The Veteran's claims of entitlement to service connection for a joint disability, an acquired psychiatric disability, and a cardiovascular disability other than hypertension warrant additional development, including obtaining VA examinations and Social Security Administration records.  The Veteran should be provided with a VA examination to determine the nature and etiology of any joint disorders.  A November 2012 VA medical record noted that the Veteran currently has arthritis in his knees, elbows, wrist and fingers.  Although the Veteran's first period of active duty is negative for complaints of joint pain, at both the entrance and separation examinations for his second period of duty, the Veteran complained of painful and swollen joints.  It is not clear, however, whether his active duty aggravated his joints beyond their natural progression.  Thus, an examination and opinion are needed.  38 C.F.R. § 3.159(c).

The Veteran should also be provided with a VA examination to determine the etiology of any acquired psychiatric disorders.  In the April 1991 separation examination, the Veteran reported that he experienced feelings of depression, worry and nervousness about "Saudi," presumably referring to his service in the Persian Gulf.  A June 1991 VA medical record-about one month after his May 1991 separation from service-shows a diagnosis of anxiety.  A July 2007 VA medical record noted a diagnosis of dysthymic disorder and a July 2012 VA medical record indicated a diagnosis of depression, although it appears that may have been due to the death of the Veteran's sister.  Regardless, some of the Veteran's psychiatric disorders may be related to service since in a July 2007 VA medical record, the physician stated his anxiety could be associated with his service in the Persian Gulf War.  38 C.F.R. § 3.159(c).

Additionally, there are outstanding Social Security Administration records that need to be obtained.  In a July 2007 VA medical record, the Veteran reported that he had applied for Social Security disability benefits sometime around June 2007.  However, there are no Social Security records associated with the claims file, nor have there been any attempts to obtain such records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment records for the Veteran from the VA Medical Centers in Atlanta, Georgia, and Tuskegee, Alabama and all associated outpatient clinics dated from May 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the RO/AMC cannot locate such records after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter schedule the Veteran for an examination to determine the nature and etiology of any joint disorders.  The claims file should be made available to the examiner for review and the examiner in conjunction with the examination.  The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose any current joint disorders. 

b) For every disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was causally related to his military service and his duties therein.  

c) If the Veteran's joint pain cannot be attributed to a known clinic diagnosis, the examiner should so state and should indicate if the symptoms have persisted for 6 months or more.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose any current psychiatric disorders. 

b) Thereafter, for each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was causally related to his military service and his duties therein.  

A complete rationale must be provided for any opinion offered.

5. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


